Citation Nr: 0413723	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a radical neck dissection, post-
carcinoma.

3.  Entitlement to an initial disability rating in excess of 
10 percent for nerve damage in the area of the left neck.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of surgery in the area of the left 
shoulder.

5.  Entitlement to an initial compensable disability rating 
for residuals of tonsillectomy.

6.  Entitlement to an initial compensable disability rating 
for sleep apnea.

7.  Entitlement to an initial compensable disability rating 
for loss of teeth numbers 2, 3, 14, 18, 19, 30, and 31, due 
to extraction.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976, and from December 1981 to March 1998, including service 
in support of Operation Desert Storm in Southwest Asia.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

By a written, signed statement of September 2003, the veteran 
withdrew appeals for entitlement to a compensable disability 
rating for bilateral hearing loss, entitlement to a 
compensable disability rating for hemorrhoids, and 
entitlement to service connection for decreased visual 
acuity.  The Board therefore lacks jurisdiction over these 
issues and will address them no further herein.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.

Appellate consideration of the issues of entitlement service 
connection for residuals of a right wrist injury, entitlement 
to an initial disability rating in excess of 20 percent for 
residuals of a radical neck dissection, post-carcinoma, 
entitlement to an initial disability rating in excess of 10 
percent for nerve damage in the area of the left neck, 
entitlement to an initial disability rating in excess of 10 
percent for residuals of surgery in the area of the left 
shoulder, entitlement to an initial compensable disability 
rating for residuals of tonsillectomy, and entitlement to an 
initial compensable disability rating for sleep apnea will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDING OF FACT

The veteran's service-connected missing teeth do not involve 
loss of substance of the mandible or maxilla or bone loss 
through trauma or disease, such as osteomyelitis.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the loss of teeth numbers 2, 3, 14, 18, 19, 30, 
and 31 are not met.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the May 2000 statement of the 
case (SOC) of the criteria for an increased evaluation.  The 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  In a March 
2003 letter and the March 2003 supplemental statement of the 
case (SSOC), the RO informed the veteran of the provisions of 
the VCAA as well as the type of evidence necessary to 
substantiate his claim for an increased rating, and informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  These documents also advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the March 2003 letter did ask 
the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim for increase.

In this case, the initial AOJ decision denying the veteran's 
claim for increase was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  VA 
treatment records identified by the veteran and his 
representative were obtained in support of his claim, as were 
treatment records from the National Naval Medical Center in 
Bethesda, Maryland.  These records reflect his current 
disabilities and the treatment he receives.  He was also 
provided with several VA examinations.  Additionally his 
service medical records have been obtained and included in 
his claims file for review by adjudicators.

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation for gout would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Analysis

The seven teeth at issue were extracted in connection with 
treatment for the veteran's squamous cell carcinoma of the 
left tonsil and surrounding area.  Service connection was 
granted in a November 1998 rating decision.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his extracted teeth 
following the initial awards of service connection for the 
disability at issue, the VA is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  

In Simington v. West, 11 Vet. App. 41 (1998), the Court noted 
that the schedule of ratings in 38 C.F.R. part 4 
distinguished between "replaceable missing teeth" and 
periodontal disease and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  They stated that 
the former "may be considered service-connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment", 38 C.F.R. § 3.381, but the 
loss of teeth as described in the latter provision is rated, 
in accordance with 38 C.F.R. § 4.150, Diagnostic Code 9913.  

Diagnostic Code 9913 for the loss of teeth due to the loss of 
substance of the mandible or maxilla shows that the criteria 
for a compensable disability rating is based on whether the 
lost masticatory surface can or cannot be restored by a 
suitable prosthesis.  If the lost masticatory surface cannot 
be restored, the diagnostic code provides a 40 percent 
disability rating for the loss of all teeth, 30 percent 
ratings for the loss of all upper teeth or all lower teeth, 
20 percent ratings for the loss of all upper and lower 
posterior or upper and lower anterior teeth, and 10 percent 
ratings for the loss of all upper anterior or lower anterior 
teeth.  Where the loss of the masticatory surface can be 
restored by a suitable prosthesis, the loss of teeth is non-
compensable.  These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. 
§ 4.150.

In the instant case, service connection has been granted for 
the extraction of teeth numbers 2, 3, 14, 18, 19, 30, and 31, 
as the extraction of these teeth was related to treatment for 
the veteran's cancer.  However, because the veteran's lost 
teeth are "replaceable missing teeth" within the meaning of 
section 4.149, a noncompensable disability rating has been 
assigned.  

VA dental treatment records from 1999 to 2003 are contained 
in the claims file.  These records reflect oral prophylaxis 
and dental treatment consisting of cleaning, restoration of 
amalgam, fluoride treatment, and filling cavities.  He was 
also treated for gingivitis.  Nowhere in any of these records 
is there any indication of loss of substance of the mandible 
or maxilla or bone loss through trauma or disease, such as 
osteomyelitis.  In this situation, a noncompensable 
disability rating must be assigned.  The preponderance of the 
evidence is against a higher rating, as the evidence simply 
does not support the veteran's claim.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Accordingly, the appeal for a 
compensable disability rating must be denied.


ORDER

An initial compensable disability rating for loss of teeth 
numbers 2, 3, 14, 18, 19, 30, and 31 is denied. 



REMAND

Service connection

Review of the veteran's service medical records reveals that 
in July 1996, the veteran fell upon his extended wrists.  He 
reported to the health clinic, complaining of pain in both 
wrists.  X-rays of both wrists were interpreted as normal.  A 
report dated one week after the fall reflects that the 
veteran described his right wrist as almost 100 percent 
better, but his left wrist felt stiff.  Subsequent physical 
therapy reports show continued complaints for left wrist 
pain, but nothing as to the right wrist.  Upon the general 
medical examination conducted in conjunction with the 
veteran's separation from service, he complained of left 
wrist pain, but no mention of the right wrist was recorded on 
the report of that examination.  Service connection has been 
granted for residuals of the left wrist sprain, but has been 
denied for right wrist disability.

According to the report of the VA examination accorded to the 
veteran in connection with the instant claim, the examiner 
did not have the veteran's service medical records available 
for review.  Thus the examiner was not able to render an 
informed opinion as to whether any current right wrist 
disability is related to the incident in service.  Further 
review of the VA examination report reflects that although 
the examiner ordered X-ray studies of the veteran's right 
wrist, there is no report of such study contained in the 
file.  Upon remand, the veteran should be provided with 
another VA examination for purposes of identifying any 
current disability involving the right wrist and any nexus to 
service.  The report of the X-ray study ordered in 
conjunction with the previous examination should be obtained 
for inclusion in the file, as well.

Increased ratings

The only VA examination the veteran has undergone was 
conducted in September 1998 in the context of his claims for 
entitlement to service connection.  As noted above, the 
examiner was not provided with the veteran's claims file at 
that time.  Since then, service connection has been granted 
for residuals of a radical neck dissection, a nerve 
disability in the area of the left cervical spine, a post-
operative left shoulder disability, and residuals of a 
tonsillectomy; all resulting from treatment for squamous cell 
carcinoma of the left tonsil and surrounding area during the 
veteran's last year of service.  Service connection has also 
been granted for sleep apnea.  The veteran has perfected 
appeals as to the disability ratings assigned to all of these 
disabilities.  Because the examination of record was 
performed in the context of service connection, and because 
the examination findings are stale at this point, the Board 
is of the opinion that another VA examination should be 
conducted to identify all currently-shown impairment 
resulting from these disabilities.  In this regard, the 
examiner should be furnished with the veteran's claims file 
and all treatment records subsequent to service, so that a 
comprehensive picture of the disabilities throughout the time 
frame at issue may be obtained.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for these disabilities 
following the awards of service connection, the VA is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson, 
supra.  Evidence contained in the file indicates that the 
veteran receives regular medical care and treatment for these 
disabilities from the VA and from the National Naval Medical 
Center.  As these claims must be remanded, records reflecting 
all recent medical evaluation and treatment for these 
disabilities should be obtained, so that medical examiners 
and adjudicators may be fully-informed as to the status of 
these disabilities throughout the time frame at issue.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
all records of medical treatment afforded 
to the veteran by the VA Mountain Home 
facility which are not contained in his 
claims file.

2.  The RO should obtain all records of 
post-carcinoma follow-up care provided by 
the National Navel Medical Center which 
are not contained in his claims file for 
inclusion in the file.

3.  The veteran should be afforded a VA 
orthopedic examination to identify the 
nature and etiology of any right wrist 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  IF a chronic disability 
of the right wrist is identified, the 
examiner should render an opinion as to 
whether the disability is likely, at 
least as likely, or not likely related to 
the July 1996 injury reflected in the 
veteran's service medical records.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  The RO should schedule the veteran 
for VA examinations to determine the 
current level of disability associated 
with all residuals of the squamous cell 
carcinoma of the left tonsil and the 
treatment for it, including the neck and 
shoulder muscles affected, all nerve 
involvement, and the area of the tonsils 
themselves, now surgically removed.  All 
tests and studies deemed helpful by the 
examiner(s) should be conducted in 
conjunction with the examination.  In 
addition to a clinical examination of the 
veteran, the examiner(s) should review 
the medical records reflecting the 
original treatment for the carcinoma and 
the post-service follow-up treatment 
records.  All current residuals and 
symptomatology should be described in the 
examination report, along with any 
changes which may have occurred since the 
veteran's discharge from service in 1998.  
A complete rationale should be given for 
all opinions and conclusions expressed.

5.  The veteran should be afforded a VA 
examination to evaluate the level of 
impairment arising from sleep apnea.  The 
claims folder, including all records 
obtained pursuant to the requests in #1 
and #2 above, must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to comment upon all impairment and 
symptomatology arising from sleep apnea 
and the severity of the disability, as 
well as the impact of sleep apnea upon 
the veteran's daily functioning.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



